NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JUL 22 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

ROSCOE CHAMBERS,                                No.    19-55280

                 Plaintiff-Appellant,           D.C. No.
                                                5:17-cv-01353-MWF-KES
 v.

POYNER, USP Health Administrator; et al.,       MEMORANDUM*

                 Defendants-Appellees,

and

ALLEN; et al.,

                 Defendants.

                   Appeal from the United States District Court
                       for the Central District of California
                  Michael W. Fitzgerald, District Judge, Presiding

                               Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges

      Federal prisoner Roscoe Chambers appeals pro se from the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment in his action brought under Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Doe v. Abbott Labs., 571 F.3d 930, 933 (9th Cir.

2009). We affirm.

      The district court properly granted summary judgment because Chambers

failed to exhaust his administrative remedies and failed to raise a genuine dispute

of material fact as to whether administrative remedies were effectively unavailable

to him. See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (“[P]roper exhaustion of

administrative remedies . . . ‘means using all steps that the agency holds out, and

doing so properly (so that the agency addresses the issues on the merits).’”

(citation and internal quotation marks omitted)); McKinney v. Carey, 311 F.3d
1198, 1199-1200 (9th Cir. 2002) (requiring inmates to exhaust administrative

procedures prior to filing suit in federal court); see also Porter v. Nussle, 534 U.S.
516, 524-25 (2002) (holding that revised 42 U.S.C. § 1997e(a) applies to Bivens

actions).

       The district court did not abuse its discretion in allowing defendants’

counsel to seek extensions of time until he had received formal permission to file a

responsive pleading to Chambers’s complaint. See S. Cal. Edison Co. v. Lynch,

307 F.3d 794, 807 (9th Cir. 2002) (standard of review; “[d]istrict courts have



                                           2
‘inherent power’ to control their dockets.” (citation omitted)).

      The district court did not abuse its discretion in denying Chambers’s

untimely discovery requests. See Laub v. U.S. Dep’t of Interior, 342 F.3d 1080,

1093 (9th Cir. 2003) (district court has broad discretion to permit or deny

discovery, and a ruling denying discovery will not be disturbed absent the clearest

showing of actual and substantial prejudice).

      We reject as without merit Chambers’s contention that the district court

engaged in judicial misconduct. We reject as unsupported by the record

Chambers’s contention that defendants failed to timely respond to the second

amended complaint.

      Chambers’s motion to clarify whether defendants timely filed their

answering brief and request to receive a copy of the answering brief (Docket Entry

No. 34) is denied because defendants timely filed their answering brief and

Chambers has already filed a reply to the answering brief.

      AFFIRMED.




                                          3